Citation Nr: 0210929	
Decision Date: 08/30/02    Archive Date: 09/05/02

DOCKET NO.  00-01 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES


1.  Entitlement to service connection for a visual disorder.

2.  Entitlement to service connection for chronic headaches.

3.  Entitlement to service connection for chronic 
hemorrhoids.

4.  Entitlement to service connection for chronic leg spasms.

5.  Entitlement to service connection for a back disorder.

6.  Entitlement to service connection for a bilateral knee 
disorder.

7.  Entitlement to service connection for residuals of right 
index finger laceration.

8.  Entitlement to service connection for residuals of a 
right little finger laceration.

9.  Entitlement to service connection for gastroesophageal 
reflux disease (GERD) to include peptic esophagitis and 
hiatal hernia.

10.  Entitlement to service connection for sinusitis, to 
include as secondary to asbestos exposure.

11.  Entitlement to service connection for sleep apnea, to 
include as secondary to asbestos exposure.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Cramp, Associate Counsel


INTRODUCTION

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from an August 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Louisville, Kentucky (the RO).  

Procedural history

The veteran had active service from January 1984 to January 
1988. 

The RO received the veteran's claim for service connection in 
January 1999.  In an August 1999 rating decision, the RO 
denied the claims.  The veteran disagreed with the August 
1999 rating decision and initiated this appeal.  The appeal 
was perfected with the timely submission of a the veteran's 
substantive appeal (VA Form 9) in December 1999.

The Board notes that although the veteran requested a Board 
hearing in his December 1999 VA Form 9, he specifically 
withdrew his request in a January 2000 letter, signed by him.  
There are no other outstanding hearing requests of record.


FINDINGS OF FACT

1.  The veteran does not have a diagnosed visual disorder; no 
such disorder was noted in service, and no such disorder has 
been medically related to service.  

2.  The veteran does not have diagnosed chronic headaches; no 
such disorder was noted in service, and no such disorder has 
been medically related to service..

3.  The veteran does not have diagnosed chronic hemorrhoids; 
no such disorder was noted in service, and no such disorder 
has been medically related to service..

4.  The veteran does not have diagnosed chronic leg spasms; 
no such disorder was noted in service, and no such disorder 
has been medically related to service.

5.  The veteran does not have a diagnosed back disorder; no 
such disorder was noted in service, and no such disorder has 
been medically related to service.

6.  The veteran does not have a diagnosed bilateral knee 
disorder; no such disorder was noted in service, and no such 
disorder has been medically related to service.

7.  The veteran currently has a scar on the right index 
finger; he did not injure the right index finger in service.

8.  The veteran injured his right little finger during 
service; he has no currently diagnosed disability of the 
right little finger.

9.  Competent medical evidence does not reveal that the 
veteran's claimed GERD is causally related to any incident of 
his military service.

10.  Competent medical evidence does not reveal that the 
veteran's claimed sinusitis is causally related to any 
incident of his military service.

11.  Competent medical evidence does not reveal that the 
veteran's claimed sleep apnea is causally related to any 
incident of his military service.


CONCLUSIONS OF LAW

1.  A visual disorder was not incurred in active military 
service.  38 U.S.C.A. § 1131 (West Supp. 2001); 38 C.F.R. § 
3.303 (2001).

2.  Chronic headaches were not incurred in active military 
service.  38 U.S.C.A. § 1131 (West Supp. 2001); 38 C.F.R. § 
3.303 (2001).

3.  Chronic hemorrhoids were not incurred in active military 
service.  38 U.S.C.A. § 1131 (West Supp. 2001); 38 C.F.R. §§ 
3.303 (2001).

4.  Chronic leg spasms were not incurred in active military 
service.  38 U.S.C.A. § 1131 (West Supp. 2001); 38 C.F.R. § 
3.303 (2001).

5.  A back disorder was not incurred in active military 
service.  38 U.S.C.A. § 1131 (West Supp. 2001); 38 C.F.R. § 
3.303 (2001).

6.  A bilateral knee disorder was not incurred in active 
military service.  38 U.S.C.A. § 1131 (West Supp. 2001); 38 
C.F.R. § 3.303 (2001).

7.  Residuals of a right index finger laceration were not 
incurred in active military service.  38 U.S.C.A. § 1131 
(West Supp. 2001); 38 C.F.R. § 3.303 (2001).

8.  Residuals of a right little finger laceration were not 
incurred in active military service.  38 U.S.C.A. § 1131 
(West Supp. 2001); 38 C.F.R. § 3.303 (2001).

9.  GERD was not incurred in active military service.  38 
U.S.C.A. § 1131 (West Supp. 2001); 38 C.F.R. § 3.303 (2001).

10.  Sinusitis was not incurred in active military service or 
as a result of exposure to asbestos.  38 U.S.C.A. § 1131 
(West Supp. 2001); 38 C.F.R. § 3.303 (2001).

11.  Sleep apnea was not incurred in active military service 
or as a result of exposure to asbestos.  38 U.S.C.A. § 1131 
(West Supp. 2001); 38 C.F.R. § 3.303 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking entitlement to service connection for 
several disorders claimed to have resulted from active 
service. 

In the interest of clarity, the Board will initially discuss 
certain preliminary matters  and will then address the 
pertinent law and regulations and their individual 
application to the facts and evidence for each issue.

The VCAA 

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. § 5100 et seq. (West Supp. 2001)].  This law 
eliminated the former statutory requirement that claims be 
well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based on the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, the 
veteran's claim is not final and remains pending.  The 
provisions of the VCAA and the implementing regulations are, 
accordingly, applicable.  See Holliday v. Principi, 14 Vet. 
App. 282-83 (2001) [the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of these issues has proceeded in 
accordance with the provisions of the law and regulations.

The former well grounded claim requirement 

The RO initially denied the veteran's claims by finding that 
they were not well grounded.  The VCAA eliminated the concept 
of a well grounded claim, and superseded the decision of the 
United States Court of Appeals for Veterans Claims (Court) 
(formerly the U.S. Court of Veterans Appeals) in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom Morton v. 
Gober, 14 Vet. App. (2000) (per curiam), in which the Court 
held that VA could not assist in the development of a claim 
that was not well grounded.


The current standard of review is as follows.

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West Supp. 2001).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West Supp. 2001); 
38 C.F.R. § 3.102 (2001).  In Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990), the Court stated that "a veteran need 
only demonstrate that there is an 'approximate balance of 
positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

After notifying the veteran of the evidence needed to 
substantiate his claims, in the September 2001 SSOC the RO 
reviewed the issues listed above based on the substantive 
merits of the claims.  The veteran was given the opportunity 
to submit evidence and arguments in response.  The Board 
finds, therefore, that it can consider the substance of the 
veteran's appeal without prejudice to him.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.

The Board will apply the current standard of review in 
evaluating the veteran's claims below.

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.

In May 2001, the RO sent the veteran a letter which set forth 
in detail the requirements of the VCAA, including the 
responsibilities of the VA and the veteran with respect to 
obtaining evidence.  The veteran was specifically informed 
that he was to contact the RO and tell them about any "any 
information and evidence that you want us to try to get for 
you."  The veteran did not identify any such evidence.	

In addition, the veteran was notified by a February 1999 
letter from the RO of the specific evidence needed to support 
his claims.  Again in February 2000 and March 2000, the RO 
sent the veteran detailed letters, stating what kind of 
evidence was need to support his claims, and describing what 
the veteran was responsible for submitting, and what the RO 
would obtain.  The RO also contacted the veteran's mother to 
ask her to supply evidence in his behalf.  

The veteran was notified of the relevant law and regulations, 
and of the types of evidence that could be submitted by him 
in support of his claims, by the August 1999 rating decision, 
by the October 1999 statement of the case (SOC), and by the 
January 2000, February 2000, April 2000 and September 2001 
supplemental statements of the case (SSOCs).  

It is clear from the above that the veteran has been 
adequately notified of the VCAA, the evidence he needed to 
submit and the law and regulations which are pertinent to his 
claims. 

Duty to assist 

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.   

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claims, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating them.

The veteran identified records from Suburban Medical Plaza, 
Jewish Hospital, Caritas Health Services, Audubon Hospital, 
Family Medicine Associates, and A.S.M., MD.  The RO requested 
and obtained these records.  The veteran requested copies of 
his records in April 2000, and these were supplied in June 
2000.  The RO obtained the veteran's service medical records, 
and the veteran was afforded a VA physical examination in 
February 2001.  There is no indication that there exists any 
evidence which has a bearing on this case which has not been 
obtained, and the veteran has pointed to none.

The veteran and his representative have been accorded ample 
opportunity to present evidence and argument in support of 
his appeal.  The veteran was scheduled for a hearing to 
present personal testimony to a member of the Board; however, 
he canceled the hearing, and did not request that it be 
rescheduled.  The veteran submitted several statements, and 
his representative submitted written argument on his behalf.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the new law.  
Under these circumstances, the Board can identify no further 
development that would avail the veteran or aid the Board's 
inquiry.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991).  Accordingly, the Board will proceed to a decision on 
the merits.   


Pertinent Law and Regulations 

Service connection - in general 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131 (West Supp. 2001); 38 C.F.R. § 
3.303 (2001).

That a condition or injury occurred in service alone is not 
enough; there must be a current disability resulting from 
that condition or injury.  A "current disability" means a 
disability shown by competent medical evidence to exist at 
the time of the award of service connection.  Degmetich v. 
Brown, 104 F.3d 1328 (Fed. Cir. 1997); Chelte v. Brown, 10 
Vet. App. 268 (1997).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999). The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value. 
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

The resolution of issues pertinent to a determination of 
entitlement to service connection must be considered on the 
basis of the places, types, and circumstances of service as 
shown by service records, the official history of each 
organization in which the veteran served, and all pertinent 
medical and lay evidence.  Determinations relative to service 
connection will be based on review of the entire evidence of 
record.  38 U.S.C.A. § 7104(a) (West Supp. 2001); 38 C.F.R. § 
3.303(a) (2001); see Wilson v. Derwinski, 2 Vet. App. 16, 19 
(1991).

Congenital or developmental defects and refractive error of 
the eye as such are not diseases or injuries within the 
meaning of applicable legislation concerning service 
connection.  38 C.F.R. §§ 3.303(c), 4.9 (2001); see also Winn 
v. Brown, 8 Vet. App. 510, 516 (1996), and cases cited 
therein.

Asbestos exposure

There is no specific statutory guidance with regard to 
asbestos-related claims, nor has the Secretary promulgated 
any regulations in regard to such claims.  However, VA has 
issued a circular on asbestos-related diseases. DVB Circular 
21- 88-8, Asbestos-Related Diseases (May 11, 1988) (DVB 
Circular) provides guidelines for considering compensation 
claims based on exposure to asbestos.  The information and 
instructions from the DVB Circular have been included in a VA 
Adjudication Procedure Manual, M21-1 (M21- 1), Part VI, 7.21.  
The Court has held that VA must analyze an appellant's claim 
to entitlement to service connection for asbestosis or 
asbestos-related disabilities under the administrative 
protocols under these guidelines.  Ennis v. Brown, 4 Vet. 
App, 523, 527 (1993); McGinty v. Brown, 4 Vet. App. 428, 432 
(1993).

The guidelines provide that the latency period for asbestos- 
related diseases varies from 10-45 years or more between 
first exposure and development of disease.  M21-1, part VI, 
para. 7.21(b)(1) and (2).  It is noted that an asbestos- 
related disease can develop from brief exposure to asbestos 
or as a bystander. 

In Dyment v. West, 13 Vet. App. 141, 145 (1999), the Court 
found that provisions in former paragraph 7.68 (predecessor 
to paragraph 7.21) of VBA Manual M21-1, Part VI, did not 
create a presumption of exposure to asbestos.  Medical-nexus 
evidence is required in claims for asbestos related disease 
related to alleged asbestos exposure in service. VA O.G.C. 
Prec. Op. No. 04-00.


Factual background

Before moving on to separate discussion of the issues on 
appeal, the Board wishes to provide an overview of the 
pertinent medical history.  With certain exceptions noted 
below, the veteran's service medical records for the period 
of his active duty from 1994 to 1994 are essentially 
negative.  His December 1987 separation physical examination 
was essentially normal, with defective vision the only 
finding which is relevant to the issues currently on appeal.

In April 1990, the veteran underwent a physical examination 
for the stated purpose of enlistment in the Army National 
Guard.  This examination, too was negative except for 
refractive error of the eyes (myopia).  The veteran reported 
an episode of cramping abdominal pain in May 1989, which had 
resolved with Maalox.  The veteran was found to be physically 
qualified for National Guard service.   

In October 1995, the veteran underwent yet another 
examination, this time for reenlistment in the United States 
Navy.  No defects were noted (again with the exception of 
defective vision) and he was found to be qualified for 
enlistment.   

The first evidence of post-service medical problems was with 
respect to gastrointestinal problems in 1997.  He filed a 
claim of entitlement to service connection for a number of 
claimed disabilities in January 1999.  Pertinent medical 
evidence, including the results of a VA physical examination 
in February 2001, will be reported where appropriate below.

As a final introductory note, the Board observes that the 
medical and procedural histories and legal issues presented 
with respect to all of the issues on appeal essentially 
overlap.  Because of this, the Board's discussion of the 
issues may at times be somewhat repetitious.  This cannot be 
avoided.  


1.  Entitlement to service connection for a visual disorder.

The veteran contends that he has a visual disorder which is 
related to an incident of his military service.

Analysis 

As noted above, in order for service connection to be 
granted, three elements must be present: (1) a current 
disability; (2) in-service incurrence of such disability; and 
(3) medical nexus.  See Hickson, supra.

The Board has reviewed the evidence of record, and for 
reasons which will be expressed in greater detail below, the 
Board finds that a visual disorder not incurred in service.

Although the veteran reported that he was examined for 
problems with his vision during service and that these 
problems continue to get worse, there is no indication from 
the service medical records or any post service medical 
record that the veteran has a diagnosed visual disorder.  The 
veteran's service entrance examination shows his uncorrected 
vision for both eyes measured at 20/200, corrected to 20/20.  
The report of examination at separation indicates uncorrected 
vision in the left eye at 20/100 and in the right eye at 
20/200, both corrected to 20/40.  The examiner noted 
defective visual acuity, but checked the "normal" box 
corresponding with the entry for eyes.  At a December 1987 
examination, the examiner noted good systemic health, but 
noted a change in visual acuity.

Post-service evidence is silent for any diagnosis or notation 
of a visual disorder.  An April 1990 report of medical 
history contains the physician's notation "wears glasses - 
myopia."

The Board acknowledges the veteran's statements and those of 
his mother that his vision was worse when he got out of the 
service than when he went in; however, the evidence does not 
show any visual disorder other than defective visual acuity.  
As discussed above, refractive errors of the eye are not 
disabilities for which service connection may be granted.  38 
C.F.R. §§ 3.303(c), 4.9 (2001).  

It is now well-settled that in order to be considered for 
service connection, a claimant must first have a disability.  
See Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 
Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) [service 
connection may not be granted unless a current disability 
exists].  Further, symptoms alone, without a finding of an 
underlying disorder, cannot be service-connected.  See 
Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).

The Board therefore believes that in the absence of an 
identified visual disability, the first Hickson element is 
not satisfied, and service connection may not be granted.  
See Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

The Board therefore finds that a preponderance of the 
evidence is against a showing that the veteran has a visual 
disorder that is related to an incident of active service.  
The veteran's claim of entitlement to service connection for 
a visual disorder will accordingly be denied.

2.  Entitlement to service connection for chronic headaches.

The veteran contends that he has headaches which are due to 
his period of active service.  He attributes the headaches to 
breathing fumes and chemicals during the refitting of his 
ship.

Analysis 

As noted above, in order for service connection to be 
granted, three elements must be present: (1) a current 
disability; (2) in-service incurrence of such disability; and 
(3) medical nexus.  See Hickson, supra.

The Board has reviewed the evidence of record, and for 
reasons which will be expressed in greater detail below, the 
Board finds that a chronic headache disorder was not incurred 
in service.

The evidence does not show a current diagnosed headache 
disorder.  Although the veteran currently reports symptoms of 
severe headaches and the veteran's mother stated in March 
1999 that she observed the veteran suffering from headaches 
after he returned from service, no chronic disorder has been 
diagnosed to account for these complaints.

Service medical records are virtually silent for complaints 
of headaches.  Nothing was noted in this regard at 
separation, and on examinations in April 1990 and October 
1995, the veteran checked "no" corresponding to the item 
"frequent or severe headaches."  Post-service evidence is 
silent as to a chronic headache disorder.

The Board therefore believes that in the absence of an 
identified headache disorder, the first Hickson element is 
not satisfied, and service connection may not be granted.  
See Brammer, supra.  Further, as there is no showing of such 
disorder in service and no medical evidence which purports to 
establish a nexus between an incident of service and the 
veteran's current complaints, the second and third Hickson 
elements are likewise not satisfied.

The Board therefore finds that a preponderance of the 
evidence is against a showing that the veteran has a chronic 
headache disorder that is related to an incident of active 
military service.  The veteran's claim of entitlement to 
service connection for a headaches will accordingly be 
denied.


3.  Entitlement to service connection for chronic 
hemorrhoids.

The veteran contends that he has hemorrhoids, which were 
incurred in active military service as a result of straining 
to lift heavy motors.

Analysis

As noted above, in order for service connection to be 
granted, three elements must be present: (1) a current 
disability; (2) in-service incurrence of such disability; and 
(3) medical nexus.  See Hickson, supra.

The Board has reviewed the evidence of record, and for 
reasons which will be expressed in greater detail below, 
finds that hemorrhoids were not incurred in or as a result of 
service.

The Board notes no evidence which would support a showing 
that the veteran currently suffers chronic hemorrhoids.  Such 
a disorder has not been diagnosed, and there is no record of 
current treatment for such a disorder.  

Further, the service medical records have been reviewed, and 
they do not indicate that the veteran was diagnosed with or 
treated for hemorrhoids in the service. 

The Board therefore believes that in the absence of an 
identified disorder manifested by hemorrhoids, the first 
Hickson element is not satisfied, and service connection may 
not be granted.  See Brammer, supra.  Further, as there is no 
showing of hemorrhoids in service and no medical evidence 
which purports to establish a nexus between an incident of 
service and the veteran's current complaints, the second and 
third Hickson elements are likewise not satisfied.

The Board therefore finds that a preponderance of the 
evidence is against a showing that the veteran has chronic 
hemorrhoids that are related to an incident of active 
military service.  The veteran's claim of entitlement to 
service connection for chronic hemorrhoids will accordingly 
be denied.

4.  Entitlement to service connection for chronic leg spasms.

The veteran contends that he has a leg disorder which is 
characterized by jerking of the legs while he sleeps.  He 
contends that he incurred this disorder during service.  He 
also has indicated that this may be due to his claimed sleep 
and respiratory disorders.

Analysis 

As noted above, in order for service connection to be 
granted, three elements must be present: (1) a current 
disability; (2) in-service incurrence of such disability; and 
(3) medical nexus.  See Hickson, supra.

The Board has reviewed the evidence of record, and for 
reasons which will be expressed in greater detail below, 
finds that chronic leg spasms were not incurred in service.

The evidence does not show a current diagnosed leg disorder.  
Although the veteran currently reports symptoms of jerking of 
the leg while asleep, and although his wife has testified 
that he jerks his legs while he sleeps, no chronic disorder 
has been diagnosed to account for these complaints.  See 
Sanchez-Benitez v. Principi
[symptoms alone, without a finding of an underlying disorder, 
cannot be service-connected].

Service medical records are silent for complaints of leg 
jerking.  Nothing was noted in this regard at separation, or 
anywhere else in the service medical records.

The Board therefore believes that in the absence of diagnosed 
chronic muscle spasms of the legs, the first Hickson element 
is not satisfied, and service connection may not be granted.  
See Brammer, supra.  Further, as there is no showing of such 
disorder in service and no medical evidence which purports to 
establish a nexus between an incident of service and the 
veteran's current complaints, the second and third Hickson 
elements are likewise not satisfied.

The Board therefore finds that a preponderance of the 
evidence is against a showing that the veteran has chronic 
leg spasms that are related to an incident of active military 
service.  The veteran's claim of entitlement to service 
connection for chronic leg spasms will accordingly be denied.

5.  Entitlement to service connection for a back disorder.

The veteran contends that he has a back disorder which is due 
to lifting heavy motors and other electrical equipment in 
service.

Analysis 

As noted above, in order for service connection to be 
granted, three elements must be present: (1) a current 
disability; (2) in-service incurrence of such disability; and 
(3) medical nexus.  See Hickson, supra.

The Board has reviewed the evidence of record, and for 
reasons which will be expressed in greater detail below, the 
Board finds that a back disorder was not incurred in service.

The evidence does not show a current diagnosed back disorder.  
Although the veteran contends that he suffers back problems, 
no chronic disorder has been diagnosed to account for these 
complaints.  See Sanchez-Benitez, supra.

Service medical records are silent for complaints of back 
pain.  No defects of the spine were noted at separation or on 
examinations in April 1990 and October 1995.  In the report 
of medical history for those examinations, the veteran 
checked "no" corresponding to the item "recurrent back 
pain."  Post-service evidence is silent as to a back 
disorder.

The Board therefore believes that in the absence of an 
identified back disorder, the first Hickson element is not 
satisfied, and service connection may not be granted.  See 
Brammer, supra.  Further, as there is no showing of such 
disorder in service and no medical evidence which purports to 
establish a nexus between an incident of service and the 
veteran's current complaints, the second and third Hickson 
elements are likewise not satisfied.

The Board therefore finds that a preponderance of the 
evidence is against a showing that the veteran has a back 
disorder that is related to an incident of active military 
service.  The veteran's claim of entitlement to service 
connection for a back disorder will accordingly be denied.

6.  Entitlement to service connection for a bilateral knee 
disorder.

The veteran contends that he has a bilateral knee disorder 
due to lifting heavy motors and other electrical components 
during service.

Analysis 

As noted above, in order for service connection to be 
granted, three elements must be present: (1) a current 
disability; (2) in-service incurrence of such disability; and 
(3) medical nexus.  See Hickson, supra.

With respect to Hickson element (2), in service incurrence, 
service medical records show that in February 1986 the 
veteran fell and hit his leg on a bulkhead.  He had an 
abrasion on the lateral aspect of the right leg, just below 
the patella, with a superficial laceration.  There was also 
swelling and reduced range of motion due to pain.  The 
following day, the swelling was gone and the ligaments and 
range of motion were noted as normal.  The impression was a 
contusion of the right knee.  

A March 1987 x-ray report shows complaint of trauma to the 
left leg, and an impression of normal tibia and fibula.  

No defects of the lower extremities were noted at separation 
in 1988, or on service enlistment examinations in April 1990 
and October 1995.  In the report of medical history for those 
examinations, the veteran checked "no" corresponding to the 
item "trick or locked knee."  

The Board finds that the evidence of record is consistent 
with acute injuries to the veteran's right knee and left leg 
in service, both of which apparently healed quickly and 
without residual disability.  Accordingly, the Board 
concludes that Hickson element (2), in-service incurence of 
disease or injury, has not been satisfied with respect to 
this issue.

With respect to the first Hickson element, the evidence does 
not show a current diagnosed bilateral knee disorder.  
Although the veteran, his wife and mother all contend that he 
suffers popping and cracking in his knees, no chronic 
disorder has been diagnosed to account for these complaints.  
Post-service medical evidence is silent as to a bilateral 
knee disorder.  

The Board notes by way of clarification that the RO 
mistakenly filed evidence in the veteran's folder which 
showed a diagnosis of chondromalacia patella.  As pointed out 
by the  veteran's representative in a December 1999 letter, 
however,  the medical reports on which this finding was based 
were properly associated with another veteran's claims file.  
The RO removed the incorrectly filed records.  However, the 
February 2000 SSOC still contained an erroneous finding, 
based on this evidence, that the veteran was diagnosed with 
chondromalacia patella.  The Board notes that there is no 
evidence currently in the claims file to support a diagnosis 
of any knee disorder.

The Board therefore believes that in the absence of an 
identified bilateral knee disorder, the first Hickson element 
is not satisfied, and service connection may not be granted.  
See Brammer, supra.  In addition, because there is no showing 
of a chronic knee disorder in service, and as there is no 
medical evidence relating the current symptoms to any 
incident of service, the second and third Hickson elements 
are likewise not satisfied.

The Board therefore finds that a preponderance of the 
evidence is against a showing that the veteran has a 
bilateral knee disorder that is related to an incident of 
active military service.  The veteran's claim of entitlement 
to service connection for a bilateral knee disorder will 
accordingly be denied.

7.  Entitlement to service connection for a scar to the right 
index finger.

The veteran contends that he has a scar on his right index 
finger which is due to an injury incurred while in service.  
The veteran states that he tore his index finger on some 
grating and the finger had to be sutured.

Analysis 

As noted above, in order for service connection to be 
granted, three elements must be present: (1) a current 
disability; (2) in-service incurrence of such disability; and 
(3) medical nexus.  See Hickson, supra.

The Board has reviewed the evidence of record.  The evidence, 
specifically the report of a February 2001 VA examination of 
the veteran's hand, shows that the veteran has a current scar 
to the proximal phalanx of the right hand, second digit, 
measuring 1.5 cm in length.  However, the examiner stated 
"there is insufficient clinical at present to warrant a 
diagnosis of any acute or chronic disorder or residuals 
thereof".  Although this appears to be medical evidence of 
the absence of a current disability, since a scar has been 
identified on the veteran's right index finger, Hickson 
element (1) is satisfied.     

However, there is no objective evidence of an injury to the 
right index finger during service.  Service medical records 
do show that the veteran was injured in service when his 
right hand was caught on some fencing in January 1987.  It 
was stated three times in the medical report that the 5th 
digit of his left hand was injured.  Although the Board has 
taken into consideration statements of the veteran and his 
mother that he injured his right index finger in service, 
these statements are outweighed by the contemporaneous 
service medical record, which clearly indicate the location 
of the injury.  There is no other medical evidence which 
indicated that the veteran's right index finger was injured 
during service.

Moreover, Hickson element (3), medical nexus, is not met 
either.  The only opinion concerning nexus, that of the 
examiner in February 2001, is unfavorable to the veteran's 
claim.   

The Board therefore finds that two of the three Hickson 
elements have not been satisfied, and the veteran's claim of 
entitlement to service connection for a scar of the right 
index finger is denied.

8.  Entitlement to service connection for a scar to the right 
little finger.

The veteran has never specifically contended that he injured 
his right little finger, but instead stated to the February 
2001 VA examiner that only his right index finger was 
injured.  

As noted above, the January 1987 emergency treatment record 
refers to the finger injured as the 5th digit of the right 
hand.  Hickson element (2), in-service incurrence, is 
accordingly met.  However, because there is no evidence 
showing a current disability of the right little finger, the 
Board finds that service connection for a scar to the right 
little finger must accordingly be denied.


9.  Entitlement to service connection for GERD.

The veteran contends that he has GERD, which he attributes to 
his active military service.

Analysis 

The evidence shows a current diagnosis of GERD, August 1997, 
thus satisfying the first Hickson element.

Service medical records are silent for complaints or 
treatment of symptoms consistent with GERD.  Nothing was 
noted in this regard at separation.  On the report of medical 
history in April 1990 the veteran checked "yes" 
corresponding to the item "stomach, liver or intestinal 
trouble", evidently referring to a May 1999 episode, after 
service, which reportedly was acute and had resolved with 
Maalox.  In October 1995, the veteran checked "no" on this 
item.    

Post-service evidence shows that the veteran was initially 
seen for complaints of difficulty swallowing in August 1995.  
In July 1997, the veteran was admitted for emergency 
treatment for inability to tolerate solid food.  He was 
examined by J.N.K., M.D. and G.V.S. M.D. and was diagnosed 
with severe GERD and dysphagia secondary to peptic stricture.  
Follow-up letters in September 1997, December 1997 and June 
1998, from G.V.S. to J.N.K. show that the veteran's symptoms 
had subsided.  

None of the evidence following service provides any medical 
link or nexus to any incident of the veteran's military 
service, which ended seven years prior to the first recorded 
onset of symptoms.  

The primary evidence in support of the veteran's claim comes 
from his own contentions.  However, it is now well 
established that although he is competent to report on his 
symptoms, as a lay person without medical training he is not 
competent to relate those symptoms to a particular diagnosis 
or specific etiology.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-5 (1992).  

The Board therefore finds that in the absence of any evidence 
of in-service incurrence of GERD, and in the absence of any 
medical evidence linking the veteran's current GERD with 
service, the second and third Hickson elements have not been 
satisfied.  The Board therefore finds that a preponderance of 
the evidence is against a showing that the veteran's GERD is 
related to an incident of active military service.  The 
veteran's claim of entitlement to service connection for GERD 
will accordingly be denied.

10.  Entitlement to service connection for sinusitis.

The veteran contends that he has sinusitis due to work he 
performed during refitting of his ship, which included 
cutting of insulation and exposure to asbestos.  He contends 
that he was also exposed to paint and primer fumes.  
Alternately, he contends that he was hit by a rotor in the 
nose during service and that this caused a deviated septum.

Analysis 

The Board has reviewed the evidence of record, and for 
reasons which will be expressed in greater detail below, the 
Board finds that chronic sinusitis was not incurred in 
service.

The evidence does show the presence of a current disability, 
stated as chronic sinusitis by the diagnosis of the February 
2001 VA examiner and by private treatment records.  This is 
sufficient to satisfy the first Hickson element.

Service medical records are virtually silent for complaints 
of sinus symptoms.  The veteran was reported to have a runny 
nose and congestion in February 1984, and he was diagnosed 
with an upper respiratory infection.  Later in the month, he 
reported again for complaints of cough, dizziness and 
congestion and was again diagnosed with an upper respiratory 
infection.  Following that episode, the veteran was treated 
for other complaints, but did not complain of upper 
respiratory symptoms again until July 1984, when the veteran 
complained of a drip in his throat and a stuffy feeling.  He 
was diagnosed with a viral upper respiratory infection.  In 
December 1984, the veteran complained of a cough and head and 
chest congestion.  He was diagnosed with possible cold 
symptoms.  In June 1986, the veteran complained of head cold 
symptoms and sinus congestion.  The examiner noted no 
symptoms of sinusitis, but instead diagnosed congestion.  

Sinuses were noted as normal at separation and on the 
enlistment examinations in April 1990 and October 1995.  
Significantly, in connection with those examinations, the 
veteran checked "no" with respect to the item "sinusitis" 
in the report of medical history.  

The in-service evidence does not support the veteran's 
contention that he incurred sinusitis during service.  The 
evidence shows several acute upper respiratory infections, 
none of which were diagnosed as sinusitis, and all of which 
resolved without residual disability prior to separation from 
service.  

If a chronic disorder is not diagnosed in service, a claim 
may still be substantiated if (1) the condition is noted 
during service, (2) continuity of symptomatology is 
demonstrated thereafter, and (3) competent evidence relates 
the present condition to that symptomatology.  See 38 C.F.R. 
§ 3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).

Following service, the first complaint of sinus symptoms came 
in November 1995, when the veteran was seen for a sore throat 
and sinus congestion.  At that time, he was diagnosed with 
acute maxillary sinusitis.  In December 1998, J.N.K. 
submitted a letter stating that he had treated the veteran 
for upper respiratory infections and sinusitis frequently for 
the prior 2 years.  The Board finds that the occurrence of 
symptoms seven years after separation from service does not 
satisfy the requirement of continuity of symptomatology.  The 
lengthy period without treatment weighs heavily against the 
claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

Notwithstanding the lack of a diagnosis of a disability 
during service, service connection may still be granted if 
all of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
U.S.C.A. § 1113(b) (West Supp. 2001); 38 C.F.R. § 3.303(d) 
(2001); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

In this regard, the Board will also address the veteran's 
contention that asbestos exposure played a possible role in 
the veteran's symptoms.  The veteran contends that he was 
exposed to asbestos during refitting work.  However, service 
records do not show any evidence of exposure to asbestos as 
contended by the veteran.  Indeed, the only reference to 
asbestos contained in the records is a May 1984 asbestos 
medical surveillance program questionnaire, completed by the 
veteran, in which he has checked "no" on the question 
whether he had been exposed to asbestos dust during rip-out 
operations or worked regularly with asbestos or asbestos 
products during his Navy career.  The asbestos questionnaire 
was entirely negative with respect to asbestos exposure.

The Board additionally notes the opinion of the February 2001 
VA examiner, who after reviewing the veteran's medical 
records stated that it was unlikely that the veteran's 
respiratory condition was secondary to asbestos exposure.  
According to the examiner, the respiratory conditions claimed 
by the veteran are upper respiratory problems, including 
sinusitis, are not associated with asbestos exposure.  The 
examiner further explained that when one is exposed to 
asbestos, this will cause pleural disease and will affect the 
lungs and is not associated with an upper airway condition.  

In regard to the veteran's contention that he was struck by a 
rotor in service, causing a deviated septum, the Board can 
find no indication from the service records that would 
support the injury contended.  The post-service evidence 
shows that the veteran underwent a septoplasty procedure for 
nasal obstruction and chronic sinusitis in May 1998, and that 
deflected cartilage and bone were removed and a portion 
reshaped and reinserted.  However, there is no evidence from 
anywhere in the record that would support attribution of the 
veteran's deviated septum to any in-service injury.

Finally, in regard to the veteran's contention  that he 
inhaled fumes and dust while performing his duties aboard 
ship, although the Board has no reason to doubt that such may 
have occurred, there is of record no medical evidence which 
would support attribution of his current sinusitis to such 
exposure.  And, as discussed above, the veteran is not 
competent to relate his symptoms to a particular diagnosis or 
specific etiology.  See Espiritu at 494-5.  

In short, although there is evidence of sinusitis and septal 
deviation, the Board finds no showing of chronic sinusitis in 
service, no evidence that medically relates the currently 
diagnosed disorder to any incident of service, no evidence 
that the veteran was exposed to asbestos in service, and no 
evidence that he incurred an injury to the face in service 
that resulted in a deviated septum.  Therefore, the Board 
finds that the second and third Hickson elements are not 
satisfied.  For the reasons expressed above, the Board 
concludes that a preponderance of the evidence is against a 
conclusion that the veteran has chronic sinusitis that is 
related to an incident of active military service.  The 
veteran's claim of entitlement to service connection for 
sinusitis is accordingly denied.

11.  Entitlement to service connection for sleep apnea, 
claimed as due to asbestos exposure.

The veteran's contentions with respect to this issue are 
similar to those expressed with respect to sinusitis above.  
In essence, he contends that he has an upper respiratory 
disorder which is characterized by sleep apnea and causes 
snoring and difficulty in swallowing, due to work he 
performed during refitting of his ship, which included 
cutting of insulation and exposure to asbestos.  He contends 
that he was also exposed to paint and primer fumes.  
Alternately, he contends that he was hit by a rotor in the 
nose during service and that this caused a deviated septum, 
which in turn led to the claimed sleep apnea/respiratory 
disability.

Analysis 

The evidence does show a current diagnosed upper respiratory 
disorder, manifested by and diagnosed as sleep apnea.  Se the 
report of the February 2001 VA examination.  This evidence is 
sufficient to satisfy the first Hickson element.  

Service medical records are silent for assessments of sleep 
apnea or complaints associated therewith.  Nothing was noted 
in this regard at separation, or on the service physical 
examinations in April 1990 and October 1995.  

The first post-service evidence of a respiratory or sleep 
disorder came in October 1998, when the veteran was 
recommended for a sleep study due to complaints of snoring.  
A November 1998 report of R.J.M., MD shows that the veteran 
had moderate snoring, not positional in nature and not 
related to apnea.  His sleep efficiency was disrupted with 
moderately frequent arousals, not related to leg spasms or 
apnea.  In November 1999, P.M. MD interpreted the results of 
another sleep study, and determined that the veteran was 
suffering from obstructive sleep apnea, and treated his 
symptoms with bilevel positive airway pressure therapy.

In short, the medical evidence does not demonstrate a medical 
finding of sleep apnea, or complaints of symptoms thereof, 
until a number of years after service.  No examining or 
treating physician has suggested that the veteran's sleep 
apnea had its inception during his naval service.

Notwithstanding the lack of a diagnosis of a disability 
during service, service connection may still be granted if 
all of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
U.S.C.A. § 1113(b) (West Supp. 2001); 38 C.F.R. § 3.303(d) 
(2001).

In this regard, the Board notes its prior discussion of 
asbestos exposure.  The veteran contends that he was exposed 
to asbestos during refitting work.  However, as stated above, 
service records do not show any evidence of exposure to 
asbestos as contended by the veteran.  Significantly, the 
February 2001 VA examiner stated his opinion that it was 
unlikely that the veteran's respiratory condition was 
secondary to asbestos exposure, and that sleep apnea was not 
a condition associated with asbestos exposure.  The examiner 
stated that, normally, when one is exposed to asbestos, this 
will cause pleural disease and will affect the lungs and that 
asbestos exposure is not associated with sleep apnea.  

In regard to the veteran's contention that he was struck by a 
rotor in service, causing a deviated septum, as stated above, 
the Board can find no indication from the service records 
that would support the injury contended, or that would 
support attribution of the veteran's deviated septum to the 
claimed injury or indeed to any in-service  injury.

In regard to the veteran's contention  that he inhaled fumes 
and dust while performing his duties aboard ship, as stated 
above, there is no competent evidence that would support 
attribution of the veteran's sleep apnea or any respiratory 
symptoms to such exposure.  And, as discussed above, the 
veteran is not competent to relate his symptoms to a 
particular diagnosis or specific etiology.  See Espiritu, 
supra. 

The Board therefore believes that, as there is no showing of 
a respiratory disorder manifested by sleep apnea in service 
and as there is no medical evidence which purports to relate 
the veteran's current sleep apnea to any incident of service, 
the second and third Hickson elements are not satisfied, and 
a preponderance of the evidence is against a showing that the 
veteran has an upper respiratory disorder manifested by sleep 
apnea, that is related to an incident of active military 
service.  The veteran's claim of entitlement to service 
connection for an upper respiratory disorder will accordingly 
be denied.



CONTINUED ON NEXT PAGE



ORDER

Service connection for a visual disorder is denied.

Service connection for headaches is denied.

Service connection for hemorrhoids is denied.

Service connection for a leg spasms is denied.

Service connection for a back disorder is denied.

Service connection for a knee disorder is denied.

Service connection for a scar to the right index finger is 
denied.

Service connection for a scar to the right little finger is 
denied.

Service connection for GERD is denied.

Service connection for sinusitis is denied.  

Service connection for sleep apnea is denied.



		
	Barry F. Bohan 
	Member, Board of Veterans' Appeals



IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

